Citation Nr: 0802716	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for mitral valve prolapse syndrome.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for chondromalacia patella, right knee.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

On her substantive appeal, VA Form 9, the veteran requested a 
video conference hearing before the Board.  As noted in a 
statement from the veteran's representative, dated in August 
2007, the record contains no evidence that a video conference 
hearing before the Board was scheduled or that the veteran 
withdrew her request for a hearing.  38 C.F.R. § 20.704(c)(d) 
(2007).  Accordingly, the case is remanded for the following 
action:

The RO must place the veteran's name on 
the docket for a video conference hearing 
at the RO before the Board, according to 
the date of her June 2003 request for 
such a hearing.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



